Citation Nr: 1015468	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-30 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis, to include as secondary to a service-connected low 
back disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar strain. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for spondylosis C3-4 and C4-5 (cervical neck strain).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to March 
2006.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The Board notes that in this rating decision the 
RO granted the Veteran's claim for service connection for 
status post molar extraction with loss of taste with a 10 
percent evaluation.  He originally filed a notice of 
disagreement with this evaluation, but later withdrew his 
notice of disagreement thereto.  See October 2007 VA Form 9.

The Veteran was provided a Travel Board hearing in November 
2009.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for a lumbar strain and an initial evaluation 
in excess of 10 percent for spondylosis C3-4 and C4-5 
(cervical neck strain) being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

It has been shown by competent and probative evidence that 
the Veteran has bilateral plantar fasciitis that was incurred 
in service.



CONCLUSION OF LAW

Service connection for bilateral plantar fasciitis is 
established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called 'nexus' 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is claiming that he either incurred bilateral 
plantar fasciitis in service or that this condition was 
permanently aggravated by his service-connected low back 
disability.  As the claim is granted on a direct basis, the 
Board need not consider the theory of secondary service 
connection.  38 C.F.R. § 3.310.
A review of the Veteran's voluminous service treatment 
records shows that he complained of "foot trouble" upon 
entrance to service.  See February 1998 report of medical 
history.  However, clinical examination of the feet was 
normal at this time.  See February 1998 enlistment 
examination report.  Thereafter, there appear no complaints 
or diagnoses regarding the feet.  See e.g. February 2001 
report of medical history noting denial of "foot trouble"; 
see also September 2005 report of medical history noting 
normal feet and normal arches.  None of the service treatment 
records show that the Veteran was diagnosed as having 
bilateral plantar fasciitis.  

The Veteran's DD Form 214 shows that he had two different 
Navy Enlistment Classifications (NECs) during his period of 
active service.  For 3 years and 6 months the Veteran served 
as a Basic Biomedical Equipment Systems Technician (NEC HM-
8479).  This NEC essentially involved the Veteran assembling, 
maintaining, troubleshooting, aligning, and calibrating 
medical equipment.  For 6 years and 4 months thereafter the 
Veteran served as a Field Medical Service Technician (NEC HM-
8404).  This NEC essentially required the Veteran to provide 
medical and dental services for personnel and field units.  

In September 2006 the Veteran was provided a VA (QTC) 
examination.  At this time the Veteran complained of constant 
bilateral foot pain since approximately 2000.  Objective 
examination showed no pes planus, pes cavus, hammer toes, 
Moron's metatarsalgia, hallux valgus, hallux rigidis or any 
limitations with standing or walking.  The Veteran did not 
then require any type of assistive devices or orthotics.   
Examination of the right and left feet showed tenderness 
around the arches and heels and resulted in a diagnosis of 
bilateral plantar fasciitis.  The examiner did not comment on 
the etiology of this diagnosis.  

At his November 2009 Board hearing the Veteran offered a 
history of foot pain in regards to plantar fasciitis.  In 
sum, the Veteran related having had pain and tingling in his 
feet beginning in boot camp, which he did not believe was 
"plantar fasciitis in the beginning."  He related that 
about three months into "A" school that he was finally able 
to get full sensation back in his feet, but that they later 
started giving him problems when he was first stationed in 
Jacksonville, FL.  He related that for the approximate 3.5 
years he was there that he would "get some pains [and] put 
[his] feet up." He related that toward the end of his 
service that he would put his feet up on his ottoman and 
noticed that they hurt where they touched the ottoman.  He 
felt that his back and/or neck condition caused an altered 
gait and apparently aggravated this condition.  He was then 
wearing homemade orthotics.  

The Board notes the absence of any clinically documented in-
service complaints regarding the feet and any diagnosis of 
bilateral plantar fasciitis; however, it is also noted that 
medical evidence is not limited to that which is provided by 
doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  Indeed, 
the Veteran has some level of competency in this regard due 
to his medical training.  Id.  Moreover, the Veteran is 
capable of making observations of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  

The Veteran's diagnosis of plantar fasciitis only 6 months 
following his discharge also supports his claim of continuing 
symptomatology of the feet.  In any case, the Board has the 
responsibility to assess the credibility and weight to be 
given to the competent medical evidence of record.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). Accordingly, although there 
appears no clinical diagnosis of plantar fasciitis in the 
service treatment records, the Veteran's competent 
observations of pain in the feet and the diagnosis of plantar 
fasciitis shortly after service bring the evidence to at 
least equipoise that the Veteran incurred bilateral plantar 
fasciitis in service.  Accordingly, the benefit-of-the-doubt 
rule applies and the claim is therefore granted.  Gilbert, 
supra.  


ORDER

Entitlement to service connection for bilateral plantar 
fasciitis is granted.


REMAND

At his November 2009 Travel Board hearing the Veteran 
testified that his low back and cervical spine disabilities 
had worsened since his last VA examination.  He is competent 
to relate his observations of this symptomatology.  Jandreau, 
supra.; Cox, supra.  When it is indicated that the severity 
of a service-connected disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  Because the record indicates that 
the severity of the symptomatology associated with the 
Veteran's low back and cervical spine disabilities may have 
increased in severity, remand for a VA examination is 
necessary.

In this regard the Board notes that the Veteran works at the 
Muskogee, OK VA Medical Center and is thus precluded from 
getting an examination at this facility.  He has expressed 
that he desires a VA examination at another VA facility, if 
feasible, and that he felt that his examination from QTC was 
inadequate.  Accordingly, on remand of these issues the 
AMC/RO is directed to schedule the Veteran for a VA 
examination at an available VA facility other than the 
Muskogee VA Medical Center.  

Lastly, the Board notes that at his hearing the Veteran 
related that he had recently received treatment at the VA 
Medical Center in Muskogee, OK.  The latest evidence of 
record from this facility is dated November 3, 2008.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
these records.  38 C.F.R. § 3.159(c) (2009).



Accordingly, the case is REMANDED for the following action:

1.  Obtain the late Veteran's VA treatment 
records, particularly those dated after to 
November 3, 2008, from the Muskogee VA 
Medical Center and associate the records 
with the claims folder.  Perform any and 
all follow-up as necessary, and document 
negative results.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination at a VA 
facility other than the Muskogee, OK VA 
Medical Center, to include a complete 
physical examination, in order to 
determine the current severity of his 
service-connected low back and cervical 
spine disabilities.  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims folder must 
be provided to the examiner for review in 
conjunction with the examination.  

The examination report should specifically 
state the degree of disability present in 
the Veteran's low back and cervical spine 
and his current range of motion in these 
spinal segments, as well as identify any 
objective evidence of pain.  Any 
neurological abnormalities resulting from 
the service-connected low back and 
cervical spine disabilities should be 
discussed.  The clinician should also 
discuss how the Veteran's disability 
impacts his daily activities of living.  
The extent of any weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to weakened 
movement and excess fatigability on use 
should be assessed in terms of additional 
degrees of limitation of motion.  Range of 
motion studies should be conducted using a 
goniometer and the use thereof should be 
noted in the examination report.  

Any and all opinions must be accompanied 
by a complete rationale.  If the examiner 
is unable to reach an opinion without 
resort to speculation, he or she should 
explain the reasons for this inability and 
comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.  See Jones v. 
Shinseki, No. 07-3060, 2010 WL 1131917 
(Vet. App. Mar. 25, 2010).

3.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


